Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 2 June 1798
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            my Dear sister
            June 2. Philadelphia 1798
          
          Judge Blodget is here again, and offers to take Letters to you. he says he call’d and that you was not at home, nor My Dear Cousin Betsy for whose Health I feel not a little anxious— how is she? has she a fever? has she a cough? would not a journey serve her? has she been bled? I hear from you but seldom. You would write oftner if you was a little more careless. I mean if you did not attend so much to your stile and manner. I write once a week to sister Cranch & she to me. it is not yet Eight oclock in the morning and I have written a Letter to your son of 4 pages, one to my son at N york pretty lengthy, and now I have attempted one to you—
          Our Country appears to be just waking from their dreem and delusion, from that fatal infatuation into which they have been luld by the deceptive wiles of France. I hope it may not yet be too late, but her Arts are more to be dreaded than her Arms, & her abominations have already contaminated our country. nothing can save us, but a determined Spirit of opposition to her Principles, and a united effert of our people to repell her in every shape & form she may assume— a dedermined fixd system is adopted by her to Revolutionize the Whole World, and her enimity against all freedom is evidenced by her total overthrow of all the Republicks she has attempted. she has openly & publickly averred that they were greater obsticals in her way, and more to be feared by her than Monarchys. we are fast approaching to perilious times and we have much to revise and correct, both in Morals and politicks what Great and Vast design the Almighty is accomplishing by permitting the wrath of Man to Scourge the Nations of the Earth, is yet to be unfolded. it behoveth us as a Nation to humble ourselves, and to cry out unclean, unclean, repent that the Anger of Heaven may be averted that we Perish not.
          I hope my Grandsons are well and that John has not had any thing of the Ague. I long to see them, and hope I may in the course of the summer, but have little hopes of leaving here untill July— I know you will feel afflicted and distrest at the calamity which has

befallen Dr Welch & family I had not any mistrust of such an event. I do most sincerly deplore it— I have heard as late as the 4 March from my sons at Berlin. they were then well—
          I have not any Letter from mrs Smith for the Children now— Caroline has the Ague & fever—
          Present my best respects to mr Peabody & Love to the Children. how is my dear little Abbe a good Girl I dout not. do not the Children want summer things. I wish you would tell me whether I have sufficiently supplied their wants—
          adieu my dear sister and believe / me most affectionatly / Your sister
          
            Abigail Adams
          
        